third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 postf-127694-07 uilc date date to ------------------------ team leader international examiner --------------------------- ------------------------------ ----------------------------- from marie c milnes-vasquez acting chief branch corporate ------------------ special trial attorney subject reit shelter legend reit-co class a shareholder parent bank real holdings ---------------------------------------------------------- --------------------------------------------------- ------------------ ----------------------------------------- ------------------- --------------------------------- postf-127694-07 promoter year year year year year year year year year year month date date month month date date date date previous submission tax advisor a -------------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- --------------- ------------------- ------------------ ----------- ------------ --------------- ------------------ ------------------ --------------- ----------------------------------------------------------- -------------------------------------------------- --------------- postf-127694-07 b c d e f g h i j k l m n o p q r s t u v w x ----------- ---------- -- ----- ------ ------ ---- ----- --------------- --------------- --------------- ------ -------------- -------------- ------- ---------------- -------------- ---- ---------------- ------------- -------------- ----------- ----------------- postf-127694-07 y z aa bb cc dd ee ff gg hh ii jj kk ll --------------- -- ---- -------------- ------------- ------------- --------------- -------- ------ ------------- ----------------- ----------------- ------ ------------ issue whether reit-co is entitled to a deduction for dividends_paid dpd with regard to the purported consent dividends declared by reit-co to the class a shareholder conclusion because the class a shareholder is not entitled to and will never receive the economic benefit of amounts for which it has executed consents the putative consent dividends declared by reit-co are shams the declaration of such dividends in excess of the actual dividend rights of the class a preferred_stock results in the treatment of the putative consent dividends as preferential dividends preferential dividends are not treated as consent dividends and a dpd is not allowed with regard to postf-127694-07 such amounts because reit-co is not entitled to a dpd for such amounts reit-co fails to meet the requirements of sec_857 for taxable years at issue i background facts parent is a bank_holding_company and the parent of a group of affiliated corporations the parent group for all relevant tax years parent group filed consolidated federal_income_tax returns parent group provides banking and other financial services in several states bank is a wholly-owned subsidiary of parent real holdings a wholly-owned subsidiary of bank is engaged in the business of acquiring holding and selling interests_in_real_property corporations and entities bank and real holdings are members of parent group reit-co was incorporated in year as a subsidiary of real holding for the purpose of acquiring holding and selling interests_in_real_property belonging to the parent group from its inception reit-co elected to be taxed as a real_estate_investment_trust reit under sections of the internal_revenue_code_of_1986 the code reit-co is not a member of parent group prior to the recapitalization at issue reit-co had issued and outstanding d classes of preferred_stock with fixed dividends rights and relatively de_minimis value together the senior preferred_stock and a shares of common_stock with b shares held by real holdings and c held by parent ii promoter in month year representatives of promoter met with parent to propose a reit recapitalization involving a dollar_figurej investment in reit-co by a tax-neutral foreign investor in exchange for new class a preferred_stock the foreign investor would agree to receive large consent dividends the parent group would exchange its old common_stock for class b common_stock the financial analysis and economic projections provided assumed that prior to scheduled liquidation parent would exercise an option to acquire the new class of stock from the foreign investor or that the foreign investor would exercise a put option to compel parent group to acquire the new class of stock the promoter’s analysis assumes that every year after payment of dividends to the senior preferred shareholders cash dividends would be paid in the amounts of dollar_figurek on the class b stock and dollar_figurel on the class a stock the remaining income would be allocated to the class a shares on the factual assumption that the average blended portfolio earnings rate of reit-co would be m annually the analysis forecasted that a total of dollar_figuren would be postf-127694-07 allocated to the foreign investor by month year but that the earnings that it would actually receive would be approximately dollar_figureo which is approximately percent of the amount allocated the amount of actual earnings received would include cash dividends received to month year and additional earnings included in the buyout amount which would be received by foreign investor on the exercise of an option to terminate the structuring in year on these facts the analysis concluded that the foreign investor’s annual return on investment would be s at the exercise of the option the analysis further projects that the class b shareholders would be allocated approximately dollar_figuret of reit-co’s income but that the class b stock’s true economic share of earnings would be approximately dollar_figureu which is almost quadruple the allocated amount assuming that the structuring unwinds in month year the analysis anticipates that the structuring would have a marginal after tax present_value benefit to the parent group of approximately dollar_figurev the estimated marginal reduction of federal_income_tax liability was estimated at dollar_figurex for taxable_year and dollar_figurey for taxable_year the years at issue herein following the presentation on or about date year parent formally engaged promoter to act as advisor regarding the structuring and completion of reit recapitalization in exchange for these services parent agreed to make dollar_figurew in incremental payments to promoter from the closing date of the transaction until date year these payments equal almost percent of the initial capital raised from the recapitalization during month year promoter made a presentation to class a shareholder regarding the possibility of acquiring participating preferred_stock in reit-co class a shareholder is a qualified international_organization under sec_892 of the code thus class a shareholder is exempt from taxation in the united_states with respect to its earnings from investments in u s stock bonds or domestic securities on date year promoter presented a detailed outline of the terms and conditions relating to the proposed recapitalization under the proposal the class a shareholder would agree to purchase a new class of reit-co participating preferred_stock which under the governing documents would be entitled to any distribution of earnings made by reit-co after payment of cash dividends however class a shareholder would agree to cause the unpaid earnings to be reinvested in reit-co during the period extending from the date of the recapitalization through the end of year this period was referred to in the promoter materials as the accumulation_phase during the following period referred to as the distribution phase class a shareholder’s dividend rights would be limited to approximately d of the earnings_of reit-co the remainder would belong to the common shareholders as a result the foreign investor would postpone recovery_of the reinvested earnings until reit-co was liquidated in year subject_to the exercise of options beginning in year postf-127694-07 the promoter materials state that the minimum return to be expected to the class a shareholder would be kk due to built-in protections in the appraisal procedures further the materials provide that the projected yield to the class a shareholder would fall into the range of ll iii tax advisor in a memorandum of date year tax advisor described the transaction proposed by promoter as follows the plain sic english of all this ignoring the senior preferred is that in year through year class b gets z of the issue_price class a gets a fixed dollar amount and the rest of the taxable_income is a consent_dividend in year through year all the taxable_income is paid out aa to class b z to class a in year the reit liquidates and both class a and b get repaid their initial investment and class a gets the remainder assuming that all taxable_income was paid out the amount left after repayment of the issue_price of the a and b will be the sum of the consent dividends made by class a in year through year it will not have increased in value because all of the earnings in year through year will have been paid out it is not expected however that the reit will continue to exist until it is liquidated in year the option agreement contains a buy sell feature the price to be paid if either of these options is exercised is set in the option agreement it is the sum of the following the present_value of the dividend payments that the class a shareholders will receive between the date of the purchase or sale and year the present_value of the right to the return of the issue_price of the class a stock at liquidation and the present_value of the remaining liquidating distributions that the class a shareholders can expect to receive in year based on examples supplied by promoter the purchase_price of the shares in year assuming a constant average yield of m percent would be about dollar_figurer this breaks down to be dollar_figurebb for present_value of the dividend stream and the return of the issue_price and dollar_figurecc for the liquidation rights in excess of the issue_price iv the recapitalization parent group reit-co and class a shareholder entered into the transaction proposed by promoter the governing terms are contained in multiple documents including the articles of restatement of articles of incorporation articles and the stockholders agreement both dated date year reit-co amended its articles consistent with the arrangement outlined in the promoter presentations the senior preferred_stock remained in place and maintained its preference over other classes beyond that class a shareholder contributed dollar_figurej in exchange for all shares of new class a participating preferred_stock class a postf-127694-07 preferred_stock and bank and real holdings exchanged all of their common_stock for all of the shares of new class b stock real holdings held h of the class b stock and therefore is referred to as class b shareholder together with bank class b shareholders a dividend rights after the payment of relatively de_minimis dividends on the senior preferred_stock the holders of class a preferred_stock and class b stock are entitled to distributions dividend rights under the controlling documents are different depending upon whether such distributions occur on payment dates through year during the accumulation_phase or beginning thereafter during the distribution phase these dividend rights correspond very closely to those laid out in the promoter presentations and described by tax advisor the articles provide that on each dividend payment_date during the accumulation_phase the class b shareholders are entitled to cumulative cash dividends in the amount of dollar_figuredd class b preferred dividend following payment of the class b preferred dividend dividends may be declared by reit-co only on the class a preferred_stock under the stockholders agreement the class a preferred_stock is guaranteed a cash dividend of dollar_figureee class a minimum dividend further the class a shareholder agreed with respect to each taxable_year during the accumulation_phase to execute a consent in accordance with sec_565 of the code to receive any declared dividends in excess of the class a minimum dividend as consent dividends the class a minimum dividend alone provides to the class a shareholder a return of p on its initial investment during the distribution phase the senior preferred shareholders continue to be entitled to their fixed preferred dividends and the class b shareholder continues to be entitled to its class b preferred dividend however following payment of those amounts the remaining earnings for the year will be allocated ff to the holders of class b stock class b entitlement and gg to the class a preferred_stock class a entitlement if the class a entitlement is less than the class a minimum dividend then the class a shareholders will receive the class a minimum dividend thus following the accumulation_phase the class b shareholders essentially return to their pre-recapitalization dominion over the residual earnings_of reit-co the stockholders agreement provides that no distribution shall be made by reit-co if such distribution would give rise to a ‘preferential dividend’ within the meaning of sec_562 of the code b liquidation rights under the articles reit-co will be liquidated in year after payment of dividends and liquidation preferences on senior preferred_stock liquidating distributions postf-127694-07 will be made as follows first the class a shareholder is entitled to an amount equal to the issue_price of its stock class a liquidation preference next class b shareholders are entitled to an amount equal to the issue_price of their stock class b liquidation preference finally the class a shareholder is entitled to the remaining assets of reit-co because all earnings are to be currently distributed during the distribution period the assets received by the class a shareholder will consist of the pool of consent dividends declared throughout the accumulation period without further earnings or growth c purchase and sale option sec_1 scheduled options under the stockholders agreement class a shareholder has the option to sell all but not less than all of its class a preferred_stock to class b shareholder on the first business_day of month year and every third year thereafter scheduled sale option similarly class b shareholder holds an option to purchase from class a shareholder all but not less than all of the class a preferred_stock on the first business_day of month year and each successive third year thereafter scheduled purchase option and together with the scheduled sale option the scheduled options under either of the scheduled options the exercise price will be equal to the then fair_market_value of such stock determined in accordance with certain appraisal procedures under the stockholders agreement fair_market_value is defined in pertinent part as the sum of the fair expectation value and the fair liquidation value fair expectation value means the sum of the then-present value of dividends projected to be declared on the class a preferred_stock from the scheduled option exercise date through the year liquidation date plus return of the issue_price of the class a preferred_stock under this formula the stream of cash dividends expected through the liquidation date which approximate dollar_figureee annually will be added to the dollar_figurej issue_price of the class a preferred_stock and discounted to present_value using a discount rate equal to the market rate of return for assets similar to those held by reit-co fair liquidation excess value is computed under a formula that entails discounting projected liquidating distributions for class a preferred_stock that exceed the class a issue_price because an assumption underlying the calculation is that all current earnings are distributed during the distribution phase the amount of this portion of the liquidating_distribution would equal the pool of consent dividends declared during the accumulation_phase without further earnings this amount will be discounted using a discount rate that is e basis points higher than that used in determining fair expectation value unscheduled options postf-127694-07 class a shareholder holds an option to sell all but not less than all of its class a preferred_stock to class b shareholder on the occurrence of any of a number of events unscheduled sale option these events include reit-co’s failure to pay dividends reit-co’s bankruptcy reit-co’s incurring or assuming significant debt or conduct of unauthorized business activities reit-co’s failure to qualify as a reit for federal tax purposes a change in the law adversely affecting the availability or utility of any remedy available to foreign investor vis-à-vis the class b shareholders or a reduction in the book_value of the assets of reit-co below dollar_figurehh in addition class b shareholder holds an option to purchase the class a preferred_stock at any time following the occurrence of any of certain events unscheduled purchase option together with the unscheduled sale option the unscheduled options these events include a an adverse law change which includes a determination by the service treasury or any court that the expected tax benefits from the restructuring will be disallowed and b a downgrade of the bank’s rating to lower than bbb by standard poor’s or baa2 by moody’s the price to be paid on the exercise of any unscheduled option depends on the date of the occurrence of the event that triggered the availability of the unscheduled option if the event occurs after date year then the class a shareholder will receive the scheduled option purchase_price which equals the fair_market_value discussed above however if the event occurs on or before date year then the class a shareholder will receive the unscheduled option purchase_price the unscheduled option purchase_price equals the issue_price of the class a shares plus any class a minimum dividends that are in arrears plus fair liquidation excess value as defined above but computed using a discount rate multiplied by an adjustment factor under the stockholders agreement reit-co and bank have each guaranteed class b shareholder’s obligation to pay the purchase_price on a duly exercised scheduled or unscheduled option further class b shareholder has pledged class b stock having an initial aggregate issue_price of dollar_figurehh to secure its obligation to purchase the class a stock under the scheduled and unscheduled sale options reit-co option reit-co holds an option to purchase from class a shareholder all but not less than all the class a stock at any time following a class a stockholder breach event which includes failure by class a shareholder to execute required consents to accept consent dividends in lieu of cash dividends from reit-co reit-co option the class a stockholder breach purchase_price is computed in pertinent part as of the issue_price of the class a preferred shares plus any class a minimum dividends that are in arrears plus a pro_rata portion of the next scheduled class a minimum dividend any damages incurred or reasonably expected by reit-co as a result of the breach will be subtracted from the payment postf-127694-07 d transferability of class a preferred_stock under the stockholders agreement reit-co and class b shareholder may bar any transfer by class a shareholder of shares of class a stock which would result in a material risk of adverse tax consequences for reit-co or any of its direct or indirect stockholders any transferee of class a stock becomes a party of the stockholders agreement and takes such shares subject_to the scheduled and unscheduled options the reit-co option and all other limitations imposed under the stockholders agreement e business_purpose reit-co asserts that it entered into the recapitalization for the purpose of raising dollar_figurej in regulatory capital as reit-co has explained in its previous submission the initial investment purportedly constitutes tier ii capital in the same document reit-co has stated that its tier i capital will be annually increased by the amount of the consent_dividend less the portion representing the present_value of class a shareholder’s rights to the paid in capital upon the liquidation of reit-co in year v consent dividends declared in year at issue for taxable years ended date year and date year reit-co declared consent dividends with respect to the class a preferred_stock of dollar_figureii and dollar_figurejj respectively if respected these declarations would constitute an annual return of more than i on the initial investment of the class a shareholder however reit-co has conceded in its previous submission that the class a shareholder’s expected annual yield on its investment would range from f if the stock were held until liquidation to g if an option were exercised in year law i reit qualification and consent_dividend provisions to qualify as a reit a corporation must satisfy the organizational operational and distribution_requirements of sec_856 and sec_857 under sec_857 a corporation will not qualify as a reit for a taxable_year unless it receives a deduction for dividends_paid that meets a certain threshold in that year sec_561 provides that the deduction for dividends_paid includes the sum of i dividends_paid during the taxable_year and ii the consent dividends for the taxable_year determined under sec_565 sec_565 provides that if a shareholder holds consent_stock on the last day of a corporation’s taxable_year and such person agrees in a consent filed with the return of postf-127694-07 the corporation to treat as a dividend the amount specified in the consent the amount specified will constitute a consent_dividend except as provided in sec_565 sec_565 provides that a consent_dividend shall not include an amount which if distributed in money would constitute a preferential_dividend under sec_562 sec_562 defines a preferential_dividend to include any distribution made with preference to one class of stock as compared to another class except to the extent that the former class is entitled to such preference without reference to waivers of their rights by shareholders sec_1_565-2 provides that a preferential_dividend is an actual distribution a consent distribution or a combination of the two which involves a preference to one or more shares of stock as compared with other shares of the same class or to one class of stock as compared to another class of stock sec_1_562-2 provides that to avoid preferential_dividend treatment no class of stock may be treated otherwise than in accordance with its dividend rights as a class the existence of a preference is sufficient to prohibit the deduction for dividends_paid regardless of the fact that such preference is authorized by all the shareholders of the corporation further the regulation provides that the disallowance of the deduction for dividends_paid extends to the entire amount of the distribution and not merely to a part of the distribution sec_565 defines consent_stock as the class or classes of stock entitled after payment of preferred dividends to a share in the distribution other than in complete or partial_liquidation within the taxable_year of all the remaining earnings_and_profits which share constitutes the same proportion of such distribution regardless of the amount of such distribution sec_1_565-2 provides that amounts specified in consents filed by shareholders are not treated as consent dividends to the extent that they would constitute a preferential_dividend if any portion of any amount specified in a consent_dividend is not treated as a consent_dividend under sec_565 and this section of the regulations it is disregarded for tax purposes sec_1_565-2 example illustrates the treatment of a preferential_distribution in the example corporation z a calendar_year taxpayer has two classes of stock outstanding class a and class b each of which is consent_stock and consisting of shares the class a stock is entitled to and the class b is entitled to of any distribution of earnings_and_profits on december corporation z distributes on the class b stock dollar_figure per share or dollar_figure and the shareholders of the class a stock consent to include in gross_income amounts equal to dollar_figure per share or dollar_figure the example holds that the entire distribution of dollar_figure is preferential in that the postf-127694-07 class b stock received more than its pro-rata share of the combined amounts of the actual and the consent dividends thus the entire dividend is disregarded sec_565 provides that the amount of a consent_dividend shall be considered as distributed in money by the corporation to the shareholder on the last day of the taxable_year of the corporation and as contributed to the capital of the corporation by the shareholder on such day ii sham_transaction and substance over form courts have consistently looked to the objective economic realities of a transaction rather than to the particular form the parties employed boulware v united_states 128_sct_1168 citing 435_us_561 courts do not recognize the simple expedient of drawing up papers as controlling for tax purposes when the objective economic realities are to the contrary 327_us_280 t he law does not permit the taxpayer to reap tax benefits from a transaction that lacks economic reality 454_f3d_1340 fed cir the fundamental premise underlying the internal_revenue_code is that taxation is based upon a transaction’s substance rather than its form thus sham transactions are not recognized for tax purposes 904_f2d_1011 5th cir courts have recognized two basic types of sham transactions shams in fact and shams in substance shams in fact are transactions that never occurred in reality that is transactions that have been created on paper but which never took place shams in substance are transactions that actually occurred but that lack the substance that their form represents see 157_f3d_231 ndollar_figure 3rd cir citing 862_f2d_1486 11th cir accord 939_f2d_44 n 3rd cir the sham_transaction doctrine requires a thorough examination by courts of the challenged transaction as a whole as well as each step thereof to determine if the substance of the transaction is consistent with its form see acm partnership f 3d pincite weller v comm f 2d big_number 3rd cir as the supreme court stated in 324_us_331 the transaction must be viewed as a whole and each step from the commencement of negotiations to the consummation of the sale is relevant to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress where a taxpayer has claimed a deduction that taxpayer bears the burden of proving the economic_substance of that transaction coltec f 3d pincite further as the coltec court stated postf-127694-07 gregory v helvering requires that a taxpayer carry an unusually heavy burden when he attempts to demonstrate that congress intended to give favorable tax treatment to the kind of transaction that would never occur absent the motive of tax_avoidance id pincite internal quotation marks omitted iii distortion_of_income time_value_of_money in 476_us_593 the taxpayer owned a gambling casino that had certain slot machines that provided progressive jackpots the amount of each of these jackpots increased over time based on the amount of usage until the jackpot was won or a maximum payout amount was reached at the end of each taxable_year the taxpayer calculated the sum of all of the accumulated but untriggered jackpots and subtracted the corresponding figure that had been computed at the end of the prior year the average deferral of the jackpots was approximately ½ months the supreme court allowed the taxpayer’s deduction of this amount as an ordinary business_expense the court stated nothing in this record even intimates that the taxpayer used its progressive machines for tax-avoidance purposes the taxpayer’s revenue from progressive slot machines depends on inducing gamblers to play the machines and it if sets unreasonably high odds customers will refuse to play and will gamble elsewhere thus taxpayer’s economic self-interest will keep it from setting odds likely to defer payoffs too far into the future nor with nevada’s strictly imposed controls was any abuse likely to happen id pincite in 420_f2d_400 5th cir the taxpayer manufactured airplanes and each purchaser of an airplane received a mooney bond redeemable for dollar_figure when the airplane was permanently retired from service such retirement typically occurred or more years from the date of purchase mooney an accrual taxpayer attempted to deduct the dollar_figure redemption price of the bonds in the year of the sale of the plane the service denied the deduction and the court_of_appeals upheld the denial emphasizing that the long time period between the deduction for the bonds and their date of redemption was problematic and caused a distortion_of_income id pincite 102_tc_87 affd 71_f3d_209 6th cir involved a taxpayer that had entered into a number of structured settlements to resolve personal injury and accidental death claims the settlements provided for payments of approximately dollar_figure million to be made over extended periods the longest of which wa sec_58 years the taxpayer purchased for approximately dollar_figure million single premium annuity_contracts that would pay the amount of the yearly obligation under the structured_settlement over the term of each settlement taxpayer remained the owner of the annuity_contracts and it also remained liable to the claimants in the event that the annuity_contract issuer defaulted taxpayer attempted to currently deduct its entire postf-127694-07 dollar_figure million structured_settlement liability in the year that it purchased the annuities the court rejected the taxpayer’s argument that under hughes properties it should be entitled to a current deduction the court stated h ad the obligation which the taxpayer sought to accrue in hughes properties extended to over years the commissioner’s time_value_of_money concerns would not have been dismissed by the court the length of the payout in the instant case causes a gross distortion of petitioner’s true economic obligations to the tort claimants t c pincite analysis reit-co has claimed a current dpd for the entire amount of the putative consent dividends declared on the class a preferred_stock in each year at issue the amounts of such putative consent dividends represent a rate of return in excess of i on the class a shareholder’s initial investment however the class a shareholder is not entitled to and will never receive the economic benefit of a vast majority of these amounts in fact reit-co has acknowledged that the economic benefit of the putative consent dividends declared will actually be a return of approximately q if allowed to stand reit-co’s deduction of these amounts grossly in excess of the economic benefit that will ever be enjoyed by the class a shareholder would allow these amounts to escape current taxation both at the reit level and to grow tax-free in reit- co for the ultimate benefit of the class b shareholders however because the class a shareholder has been allocated dividends that exceed its actual pro_rata claim on the earnings_of reit-co the entire amount of the dividends declared by reit-co constitutes a preferential_dividend preferential dividends are not considered dividends for purposes of computing the dpd therefore reit-co fails to meet the distribution_requirements of sec_857 and fails to qualify as a reit under federal tax law i sham_transaction substance over form tax treatment of a transaction depends upon the objective economic realities of a transaction rather than the particular form the parties employed boulware s ct pincite for this reason sham transactions are not recognized for tax purposes freytag v comm f 2d pincite courts have recognized two basic types of sham transactions shams in fact and shams in substance shams in fact are transactions that never occurred in reality that is transactions that have been created on paper but which never took place shams in substance are transactions that actually occurred but lack the substance that their form represents acm partnership f 3d pincite n the putative consent dividends at issue constitute shams reading the controlling documents together and in their entirety it is clear that the stated dollar amounts of the putative consent dividends would only be paid to the class a shareholder if the structuring were to remain in place until the scheduled liquidation postf-127694-07 date of reit-co in year more than years following the restructuring however it is equally clear under the controlling documents that the structuring will not be permitted to reach maturity further even if it were assumed that the structuring would stand until the scheduled liquidation date the declaration of those putative consent dividends constitutes an economic sham because the class a shareholder would receive only the stated_value of the declared amount without further earnings the diminishing value of money over the extended period would ensure that the economic value of the vast majority of such putative consent dividends could never reach the claimed distributee thus the declarations of these amounts do not have the sufficient substance for their form to be respected the operative provisions with regard to the restructuring are spread throughout multiple documents that are written in extremely opaque and unnecessarily complex language the service acknowledges that the articles appear to grant to the class a shareholder the right to receive any dividends that are declared each year through year following the payment of dividends on the senior preferred_stock and the payment of the dollar_figuredd class b preferred dividend to the class b shareholder however this provision cannot be read in isolation but must be read in conjunction with the remainder of the transactional provisions court holding u s pincite acm partnership f 3d pincite a thorough reading of the articles and the stockholders agreement as a whole makes clear that the economic value of the class a shareholder’s right under the articles is eviscerated through application of certain provisions in the documents which grant to the class a shareholder an annual cash dividend of dollar_figureee but require it to accept any further dividends as consent dividends rather than as cash dividends through year that is during the accumulation_phase of the structuring provide that once the accumulation_phase has ended and the distribution phase has begun the class a shareholder will be entitled only to its class a minimum dividend of approximately dollar_figureee and the class b shareholder will return to its position of entitlement to any residual earnings_of reit-co and grant a call and put options on the class a shares to the class b shareholder and the class a shareholder respectively that provide for unwinds of the structuring to enable either party to take advantage of movements in market interest rates w hen the taxpayer claims a deduction it is the taxpayer who bears the burden of proving that the transaction has economic_substance coltec f 3d pincite therefore in order for the restructuring to be respected reit-co must prove that class b shareholder who made a large majority of the capital contributions to reit- co actually ceded to class a shareholder a very small minority investor its economic rights to a large majority of the earnings_of reit-co this distribution amount may be adjusted upward slightly to provide a small equity kicker but even if this were to occur the class a shareholder’s actual economic benefit would be nowhere near the i return that reit-co seeks to deduct postf-127694-07 the controlling documents confirm that class b shareholder did not cede to the class a shareholder its economic rights to these earnings_of reit-co those documents provide for four potential unwinds of the structuring a scheduled put or call will be exercised an unscheduled put or call will be exercised the reit-co option will be exercised or reit-co will liquidate in year under any of the unwind provisions the class a shareholder will receive only a nominal portion of the amounts for which it executed a consent it is an economic near-certainty that the structuring will unwind through the exercise of one of the options once the accumulation_phase ends reit-co will declare no further putative consent dividends to the class a shareholder and the extraordinary tax_benefit to reit-co and class b shareholder ends either the class a or the class b shareholder will exercise its scheduled put or call option depending on the state of market interest rates at the time reit-co has assumed that the class a shareholder’s rate of return will be f to g if this rate is above market the class b shareholder will exercise its option because it will have no reason to pay an above- market rate after it has exhausted the tax_benefit of the arrangement alternatively if the class a shareholder’s rate of return is below market the class a shareholder will exercise its option so that it can place its money into a more lucrative arrangement the tension created by the terms of the scheduled put ensures that one or the other party will exercise its option further if the class a shareholder should attempt to gain access to cash distributions beyond the class a minimum dividends by refusing to execute the required consents the structuring will unwind on the occurrence of such a class a stockholder breach event reit-co would be entitled to exercise the reit-co option to acquire the class a preferred_stock at a penalty price which would be lower than the price on the scheduled options even if the structuring were to remain in place until the reit’s scheduled liquidation the class a shareholders would not receive the economic benefit that is being currently deducted by reit-co the articles provide that under those circumstances the class a shareholder would receive its initial investment plus any remaining assets which would be the pool of dividends for which the class a shareholder executed consents however the class a shareholder would not receive any earnings on that pool as all current earnings would be paid out beginning in year this failure to earn any return on this pool for an extremely large number of years would greatly diminish its value as discussed above the taxpayer has conceded in its previous submission that under the liquidation scenario the class a shareholder would expect to receive its initial investment plus a return of f further this expected_return includes the value of the class a minimum dividend which is paid annually in cash and which provides the class a shareholder with a return on its initial investment of p therefore the additional value added by the declaration of the putative consent dividends is q f minus p postf-127694-07 put in its simplest terms reit-co is claiming a current deduction for a dollar amount which under the most favorable circumstances will not be paid out for almost years these circumstances are very similar to the facts of ford motor co in ford the taxpayer sought to claim a current deduction for amounts that would not be paid for many years to tort claimants under structured settlements with the longest structured_settlement extending years under those facts the tax_court denied the current deduction stating that t he length of the payout in the instant case causes a gross distortion of petitioner’s true economic obligations t c pincite the court limited the taxpayer’s deduction to an amount that did not exceed the present_value of its future obligation to pay t c pincite it appears to be uncontestable that under any of these unwinds the class a shareholder will not receive the economic equivalent of the amounts of putative consent dividends declared promoter’s marketing materials provided that the class a shareholder’s annual return on investment would fall into the range of ll including current cash distributions which themselves provide a return of q further in its previous submission reit-co acknowledged that the parties expected that the class a shareholder would receive an annual economic return of f to g again including the value of current cash distributions these estimates stand in stark contrast to a return in excess of i that is reflected in the putative consent_dividend for which reit-co claimed a dpd the arrangement was structured so that the class a shareholder would make consent dividends on huge amounts of the reit’s income through year this would allow these amounts to escape taxation both at the reit level and at the shareholder level and to grow tax-free in reit-co for the ultimate benefit of the class b shareholders the class a shareholder’s economic claim on the earnings_of reit-co as determined upon examination of all of the relevant documents is a return of its investment plus a rate of f to g therefore the declarations of putative consent dividends of extraordinary returns to the class a shareholder in excess of this real entitlement constitute shams that will be disregarded for tax purposes tower u s pincite courts do not recognize the simple expedient of drawing up papers as controlling for tax purposes when the objective economic realities are to the contrary ii reit qualification and consent_dividend provisions under sec_857 a corporation will not qualify as a reit for a taxable_year unless it receives a deduction for dividends_paid that meets a certain threshold in that year under sec_561 the deduction for dividends_paid includes consent dividends for the taxable_year determined under sec_565 however sec_565 provides that a consent_dividend shall not include an amount which if distributed in money would constitute a preferential_dividend under sec_562 sec_562 as discussed above the economics of the deal make it extremely likely if not certain that one of the options will be exercised before the liquidation date and thus that the large majority of the amounts at issue will never be paid to the class a shareholder postf-127694-07 defines a preferential_dividend to include any distribution made with preference to one class of stock as compared to another class except to the extent that the former class is entitled to such preference without reference to waivers of their rights by shareholders sec_1_565-2 example clarifies that a preferential_dividend occurs where a shareholder receives more than its pro-rata entitlement of the combined amounts of the actual and the consent dividends sec_1_565-2 provides that a corporation will not be entitled to a dpd in the case of any distribution on a class of stock if there is distributed on such class of stock more or less than the amount to which it is entitled as compared with any other class of stock as discussed above the putative consent dividends declared on the class a preferred_stock constitute shams because under the controlling provisions read as a whole the class a shareholder will never be entitled to the economic benefit of those amounts rather the class a shareholder’s entitlement is limited to an annual return of f to g because the putative consent dividends declared constitute an amount substantially in excess of the entitlement of the class a preferred_stock the dividends declared in the years at issue constitute preferential dividends and under sec_565 reit-co is precluded from taking a dpd for such dividends because reit-co may not claim a dpd with regard to the amounts at issue it fails to meet the requirements of sec_857 for the taxable years at issue therefore reit-co fails to qualify for reit status under sec_857 iii conclusion because the class a shareholder is not entitled to and will never receive the economic benefit of amounts for which it has executed consents the putative consent dividends declared by reit-co are shams the declaration of such dividends in excess of the actual dividend rights of the class a preferred_stock results in the treatment of the putative consent dividends as preferential dividends preferential dividends are not treated as consent dividends and a dpd is not allowed with regard to such amounts because reit-co is not entitled to a dpd for such amounts reit-co fails to meet the requirements of sec_857 for taxable years at issue please call if you have any further questions
